Citation Nr: 1340094	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  09-18 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel





INTRODUCTION

The Veteran served on active duty from April 1979 to October 1989, and from October 1997 to June 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction has since been transferred to the St. Petersburg, Florida RO.

The Veteran requested a hearing before the Board, and VA scheduled him for a February 2011 Travel Board hearing before a Veterans Law Judge at the RO.  In February 2011, prior to the hearing, the Veteran cancelled the hearing request.

The Board has reviewed the Veteran's Virtual VA file and has considered all relevant records contained therein. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for hemorrhoids and a skin disability.  After a review of the claim file, the Board finds additional development is needed prior to deciding the claims.

The Veteran argues she has suffered from hemorrhoids since service which are due to chronic constipation.  The Veteran is competent to state she has suffered from hemorrhoids.  

She also has argued she has a current skin disability which started in service.  Service treatment records show the Veteran was treated for impetigo, growths on her lips, seborrheic keratosis, skin neoplasms, skin melanoma, and dermatitis while in service.  

The Veteran was afforded a VA examination in May 2007.  At the time, the examiner found the Veteran did not have hemorrhoids or a skin disability, rendered no diagnosis and, consequently, no etiology opinion was provided.  

The Veteran has submitted private treatment records dated in June 2009 which show a colonoscopy revealed findings of hemorrhoids.  Private treatment records of June 2008 and May 2009 show findings of benign nevi and multiple keratoses on the torso and extremities.  

At the time of the May 2007 VA examination, no diagnosis was provided for hemorrhoids or a skin disability.  However since then, the Veteran has introduced evidence showing findings of hemorrhoids and skin conditions.  Therefore, a new VA examination and an opinion are needed prior to deciding the claims.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for appropriate VA examinations to determine the nature and etiology of the currently diagnosed hemorrhoids and skin conditions, to include keratoses and nevi.  The claim file should be made available to the examiner and they should be given access to the veteran's Virtual VA file.  The examiner should notate in the examination report that a review of both the paper and electronic files was conducted.  After obtaining a detailed history of the claimed disabilities form the Veteran, and conducting a full examination to include any appropriate testing, the examiner should provide a diagnosis of hemorrhoids, if found, and any and all skin conditions noted.  The examiner must discuss the diagnoses noted in the private treatment records.  If there is no evidence of active hemorrhoids, the examiner must state if there is any evidence of previous hemorrhoids.  Regardless, as the record contains a diagnosis of hemorrhoids, the examiner must provide the etiology opinion requested.  The examiner is asked to state, for each disability identified, whether it is at least as likely as not that the identified disability had its inception in service, is due to a disease or injury in service, or is otherwise related to service.  A complete rationale for any and all opinions rendered must be provided.  

2.  After ensuring that the requested actions are completed, the RO should re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, the RO must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


